Citation Nr: 1546473	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2014, the Veteran presented testimony at a formal hearing before a Decision Review Officer (DRO) in Detroit, Michigan.  A transcript of that hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with VA examination and request outstanding treatment records from a private physician.

The Veteran asserts that he suffers from a left shoulder disability which resulted from an injury during his active military service.  Since he filed his claim for entitlement to service connection in March 2010, the Veteran has consistently reported that while performing duties as a reciprocating engine mechanic, he fell approximately 7-8 feet from the wing of an AD-6 plane and landed on his left shoulder, after which he sought medical care at the sick bay and was given lighter duty for a few days.

At the October 2014 DRO hearing, the Veteran testified that he first sought treatment for his left shoulder from a Dr. K in the mid-1980's, "when it really started to bother [him]."  The Veteran stated that x-rays were taken and the orthopedic specialist who reviewed the images asked him when he had fractured his shoulder and said it was a "pretty old fracture."  From this, the Veteran concluded that it must have originated in service because he did not recall any other accidents where he could have hurt the left shoulder.  The Veteran further testified that the specialist showed him a crooked line on his x-rays and said that it was a result of the shoulder not having repaired correctly.

Following receipt of the proper forms from the Veteran, VA made several requests for records dating back to the Veteran's reported initial treatment in 1981 from the office of Dr. K.  In February 2015, the medical office responded and provided treatment records dating from June 2006 through October 2014.  No selection was made on the form provided as to indicate whether this production included all available records.  As the Board is remanding the matter for other development, described further below, the AOJ should again contact the medical office of Dr. K and request any treatment records for the Veteran from prior to June 2006.

The Veteran has not yet been provided with a VA examination with regard to his claim of entitlement to service connection for a left shoulder disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

An October 2014 private treatment record includes a diagnosis of osteoarthritis of the bilateral shoulders.  Since filing his claim, the Veteran has also consistently stated that he suffered an incident during active military service where he fell approximately 7-8 feet from the wing of an AD-6 plane, landed on his left shoulder, and sought treatment at sick bay.  Although the Veteran's separation examination does not note any abnormalities or defects with regard to the upper extremities and the service treatment records contain no mention of left shoulder complaints or treatment, the Board notes that the Veteran's DD Form 214 indicates that the Veteran served in the military occupational specialty of reciprocating engine mechanic during his active military service.  The circumstances of the 1957 fall described by the Veteran and his representative at the DRO hearing are found to be consistent with the Veteran's service duties.  See 38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . .").  Therefore, the Board has determined that the Veteran should be afforded a VA examination and medical opinion in connection with this claim; on remand, such should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide an updated signed release for records of private treatment with Dr. K.  After securing any necessary written authorization from the Veteran, request that Dr. K's medical office send any and all records of the Veteran's treatment from January 1981 through June 2006.

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment provider and facility should be used in order to aid him in responding to the request.)

2.   Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to ascertain the nature and etiology of any current left shoulder disability.  The examiner must be given full access to the Veteran's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  Any and all indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must provide an opinion as to whether the Veteran's left shoulder disability at least as likely as not (50 percent or greater probability) is causally related to any incident of military service or arose during such service.

*  The Veteran has asserted that he injured his left shoulder during an incident wherein he fell approximately 7-8 feet from the wing of an AD-6 plane, landed on his left shoulder, and sought treatment at sick bay.  The Board has found this to be consistent with the Veteran's military duties as a reciprocating engine mechanic, and the examiner should proceed with the aforementioned opinion from a starting point that such incident occurred.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 
	
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, undertake any additional development deemed necessary then readjudicate the Veteran's claim of entitlement to service connection for a left shoulder disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




